Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page   1 of 7
                                                     81,7('67$7(6',675,&7&2857
                                                          6287+(51',675,&72)0,66,66,33,


                                                                  FILE D
                                                                   Jun 26 2020
                                                            $57+85-2+16721&/(5.
                                                                          
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 2 of 7
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 3 of 7
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 4 of 7
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 5 of 7
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 6 of 7
Case 1:19-cr-00013-LG-JCG Document 60 Filed 06/26/20 Page 7 of 7
